Citation Nr: 0028827	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  97-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for chloracne, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

By decision in December 1998 the Board denied an evaluation 
greater than 30 percent for chloracne.  The veteran appealed 
that decision.  In July 1999 the United States Court of 
Appeals for Veterans Claims (Court) granted a June 1999 
motion by the appellee to remand the appeal for further 
development.  A copy of the motion for remand and the Court's 
order have been included in the claims file.  The Board then 
returned the case to the RO in April 2000 for additional 
development, and the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's chloracne is manifested by ulceration and 
it is exceptionally repugnant, but separate disability due to 
scars does not exist.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for chloracne have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations and a personal hearing, and 
treatment records have been obtained.  The Board is satisfied 
that all available relative evidence that may be obtained has 
been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating 
Disabilities, found in 38 C.F.R. Part 4.  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

The reports of December 1995, October 1997, and May 2000 VA 
dermatology examinations, as well as January 1997 and April 
2000 statements from private physicians, reflect that the 
veteran's chloracne was active to some extent as well as 
indicating the presence of scarring.  They also indicate that 
the chloracne results in some disfigurement.  Photographs 
submitted by the veteran in February 1996 as well as in May 
2000 also indicate that his chloracne was active at the time 
the photographs were taken.  A review of all of this evidence 
indicates that the April 2000 statement from a private 
physician and the May 2000 report of VA dermatology 
examination reflect that the veteran's chloracne was as 
active in April and May 2000 as it has been throughout the 
course of the appeal, as recorded in medical records.

The April 2000 statement from the private physician 
identifies lesions over the veteran's right eye and 
approximately 12 active lesions in different states of 
development and healing across the veteran's back, shoulders, 
and arms.  Extensive permanent scarring was also present in 
the mid to upper back, across the veteran's shoulders and 
arms, and down to the approximate mid forearm area.  There 
was also, to some extent, significant scarring on his face.  

The May 2000 VA dermatology examination report identifies 
multiple flat, slightly depressed, .2- to .5-centimeter 
maximum diameter, gray-white, nontender, nonherniated, 
nonadherent scars from prior chloracne lesions located on the 
veteran's anterior/inferior neck and upper chest in the 
midline region.  The superior and lateral shoulder girdles 
had numerous lesions that extended across the upper third 
posterior back extending inferiorly to the inferior scapular 
margin and extensively involving the scapular, intrascapular 
and suprascapular region extending up to the hairline or 
posterior lower cervical region.  Erythematous nodules 
measuring anywhere from .3 to 1.2 centimeters maximum 
diameter that not infrequently had a central yellowish 
pustule were identified on the upper back and anterior upper 
thorax skin surfaces bilaterally.  There were eight lesions 
identified approximately on the anterior upper chest and 12 
on the upper back.  Some lesions were scabbed over, while 
others were freshly ulcerated with minimal bleeding.  The 
veteran's tee shirt had multiple red-brown circular stains 
measuring about .5 centimeters in diameter, caused by the 
bleeding from the lesions.  The assessment included chronic 
chloracne with numerous residual scars as outlined, and if 
the veteran were disrobed or in a position where he might be 
swimming or undressed from the waist up these were be 
disfiguring lesions.  The assessment also included Prurigo 
Nodularis located in areas previously affected by chloracne 
and it was indicated that the veteran had no more than 12 
percent of body skin area affected by this condition.

The veteran's service-connected chloracne has been evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Diagnostic 
Code 7806 provides that a 30 percent evaluation will be 
assigned where there is exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation will be assigned where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant.

The record indicates that the veteran's chloracne lesions are 
manifested by ulceration.  The record does not indicate that 
the veteran currently experiences systemic or nervous 
manifestations.  However, with consideration of the veteran's 
testimony relating to the effect his lesions have upon his 
social life, together with the color photographs and the 
disfigurement described in both VA and private treatment 
records, as well as the lesions affect on clothing, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the symptoms associated with the veteran's 
service-connected chloracne, including the active lesions in 
various stages as well as the residual scarring that has been 
identified to exist on the veteran's upper back, shoulders, 
arms, and face, may be considered exceptionally repugnant.  
In resolving all doubt in the veteran's behalf, the Board 
concludes that in some situations the symptoms and 
manifestations of his chloracne could be considered 
exceptionally repugnant.  Since there is ulceration and his 
chloracne could be considered exceptionally repugnant in some 
situations, the symptomatology associated with his service-
connected chloracne more nearly approximates the criteria for 
a 50 percent evaluation.  See 38 C.F.R. §§ 4.3, 4.7.

The 50 percent evaluation granted herein is the maximum 
schedular evaluation that may be assigned under Diagnostic 
Code 7806.  Regarding whether a separation evaluation should 
be assigned for scarring with consideration of Esteban v. 
Brown, 6 Vet. App. 259, (1994), it must be shown that 
separate disability exists.  Scarring has been identified as 
a residual of active lesion associated with the veteran's 
chloracne.  However, in the Board's analysis in arriving at a 
determination that the veteran's chloracne could be 
considered exceptionally repugnant, the Board places 
substantial weight upon the evidence indicating that the 
veteran had scarring residual to his service-connected 
chloracne.  Simply put, the Board has considered the scarring 
as part of the veteran's overall disability picture in 
assigning a 50 percent evaluation.  Further, there is no 
competent medical evidence indicating that the scarring is 
superficial, poorly nourished, has repeated ulceration, is 
tender and painful on objective demonstration or limits the 
function of any part.  There is competent medical evidence 
indicating that the scars are nontender, nonherniated, and 
nonadherent.  Therefore, a preponderance of the evidence 
would be against compensable evaluation for the scars under 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  

With respect to the scars on the veteran's face, 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 provides that for moderately 
disfiguring scars of the head, face, or neck, a 10 percent 
evaluation is warranted.  However, as noted previously, the 
Board considered the veteran's scars of the face in arriving 
at a determination that his symptomatology associated with 
his chloracne was exceptionally repugnant and warranted a 50 
percent evaluation.  Therefore, the scarring of his face has 
been considered under the provisions of Diagnostic Code 7806 
and a separate evaluation under Diagnostic Code 7800 would 
violate the rule against pyramiding, because a separate 
disability has not been demonstrated.  See 38 C.F.R. § 4.14.  
Therefore, a preponderance of the evidence is against a 
separate evaluation for the veteran's scars.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Significantly, in the veteran's VA Form 9, 
received in June 1997, he indicated that an evaluation of 50 
percent was desired.  Further, the record before the Board 
does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
schedular standards.  In this regard, the record does not 
indicate that the veteran's service-connected chloracne has 
required any hospitalization or that it has caused marked 
interference with any employment.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a rating of 50 percent for chloracne is 
granted.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals







